739 N.W.2d 411 (2007)
In re Petition for DISCIPLINARY ACTION AGAINST Michael L. KIEFER, a Minnesota Attorney, Registration No. 5558X.
No. A07-1806.
Supreme Court of Minnesota.
October 2, 2007.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Michael L. Kiefer committed professional misconduct warranting public discipline, namely, misappropriation of client funds, failure to cooperate with the Director's investigation, making false statements to the Director, and failure to maintain trust account books and records, in violation of Rules 1.15(a), 8.4(c), 8.1(a) and (b), 8.4(c), 1.15(c)(3) and (h), and Appendix 1 of the Minnesota Rules of Professional Conduct and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent admits the allegations of the petition and has entered into a stipulation with the Director by which respondent waives his rights under Rule 14, RLPR. The parties jointly recommend that the appropriate discipline is an indefinite suspension with no right to apply for reinstatement for at least five years. The parties further recommend that the court not waive the reinstatement hearing provided for in Rule 18, RLPR, and that respondent be reinstated only to permanent retired status.
The court has independently reviewed the file and, in view of the facts that the amounts misappropriated were small, that respondent made full restitution of the misappropriated sums, and that respondent's clients experienced no adverse consequences *412 as a result, approves the jointly recommended discipline.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that effective upon the date of entry of this order, respondent Michael L. Kiefer is indefinitely suspended from the practice of law with no right to petition for reinstatement for a minimum of five years from the date of entry of this order. The reinstatement hearing provided for in Rule 18, RLPR, is not waived. Reinstatement is further conditioned upon successful completion of the professional responsibility portion of the state bar examination and satisfaction of continuing legal education requirements pursuant to Rule 18(e), RLPR. Respondent may be reinstated only to permanent retired status. Respondent shall pay costs of $900 and shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals).
BY THE COURT:
/s/Helen M. Meyer
Associate Justice